Holden, J.,
delivered the opinion of the court.
This is a suit in chancery by the appellee, Mrs. Colistia Stewart against her daughter, Mrs. Minnie McClendon, *258appellant, to set aside and vacate an arbitration award, and to cancel an assignment to appellant of a certain promissory note, due to- appellee by third parties, for the sum of seven hundred dollars. From a decree granting the full relief prayed for, this appeal is prosecuted.
The determining question in the case is whether or not the chancery court erred in vacating the award made by the arbitrators because procured by corruption, fraud, or undue means. Chapter 3, Hemingway’s Code; chapter 6, Code of 190G.
The procedure for arbitration and award under the statute was duly followed, and, after the arbitrators had heard the evidence and thoroughly considered the question as to the ownership of the note involved, they decided that the note was the property of the appellant, Mrs. McClen-don. On motion to vacate the award, the chancellor heard the testimony presented by both sides, .and decreed the award be set aside, and the assignment of the note by ap-pellee to appellant be canceled, and the note restored to appellee.
The complaint of appellant is that the decree of the chancellor is not sustained by the proof in the case. The appellee contends the findings by the chancellor that the appellee, a lady sixty-eight years old, and weak mentally and physically, was overreached in the matter of the assignment of the note and also in the arbitration award, was correct.
We shall not undertake to set out the testimony in this voluminous record, nor shall we discuss the facts, beyond saying that, after a careful reading of the entire testimony several times, and after a patient consideration of the arguments in the briefs, we are unable to find sufficient testimony to warrant the finding of the chancellor that the appellee was “overreached,” and that the “award was procured by corruption, fraud, or undue means,” as required by the statute. Section 107, Code of 1906; section 94, Hemingway’s Code. Nor is the testimony sufficient to show that the assignment' of the note by appellee to *259appellant, as a gift, was void on account of the mental condition of the assignor, but the proof is conclusive she was mentally sound, and that such assignment was legal and valid.
We have given particular attention to the testimony of the appellee. Mrs. Stewart, and, while our sympathies in such a case may be contrary to our holding, we cannot find, from her testimony, that she Avas “overreached” or unfairly treated in either the assignment of the note or in the arbitration between her and her daughter with reference to the ownership of the note.
It appears clearly the only excuse she offers in her testimony, why the award of the arbitrators should be vacated, is that she “did not receive justice’ in the arbitration. Yet Ave are unable to find anywhere in the record that any advantage Avas taken of her in the arbitration proceedings; it appearing she voluntarily entered into the arbitration and received a full and fair hearing on the merits of the controversy.
She did not request a delay, nor did she demand the presence of absent Avitnesses or an attorney to represent her, but proceeded to conduct her OAvn case with the assistance of her trusted advisor, Dr. Underwood, who was “her mouthpiece” at the trial. Mr. Stewart, the son of appellee, Avas notified in advance of the arbitration trial, and Ave see nothing in the record to support the idea that the appellee Avas forced to trial before she Avas ready, or that she Avas denied counsel or any other right due her at the hearing.
In vieAv of the conclusions reached above, the decree of the loAver court is reversed, and judgment entered here for appellant.
Reversed, and judgment here for appellant.

Reversed.